February 27, 2009


Mr. Zeb D. Zbranek
Zbranek Firm, P.C.
P.O. Box 2050
Liberty, TX 77575
Mr. Brett S. Thomas
Roebuck & Thomas, PLCC
2470 N. 11th Street
Beaumont, TX 77703

RE:   Case Number:  05-0030
      Court of Appeals Number:  09-04-00070-CV
      Trial Court Number:  60, 123

Style:      TXI OPERATIONS, L.P.
      v.
      DAVID PERRY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Melody Gilmore|